Citation Nr: 1707035	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a laceration of the left ring finger post hyperextension injury.

2.  Entitlement to an initial evaluation in excess of 10 percent for left ulnar neuropathy associated with left ring finger laceration residuals.  

(The issue of increased evaluation for the Veteran's left rotator cuff tear status post Mumford acromioplasty with osteoarthritis is the subject of and addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied an increased evaluation for the Veteran's left ring finger laceration residuals and awarded a separate 10 percent evaluation for the Veteran's left ulnar neuropathy as associated with left ring finger laceration residuals, effective January 30, 2006, respectively.  The Veteran timely appealed those assigned evaluations.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is associated with the claims file.

During the pendency of the appeal, in a September 2008 rating decision, the AOJ increased the evaluation for the left ring finger laceration disability to 10 percent disabling, effective July 17, 2004-the date on which he filed his claim for increased evaluation.  Additionally, in a November 2012 rating decision, the AOJ found clear and unmistakable error (CUE) in the November 2010 rating decision insofar as it assigned the effective date for the 10 percent evaluation for the neuropathy disability; the AOJ assigned that 10 percent evaluation for the Veteran's neuropathy disability as beginning July 17, 2004 at that time.  The Board has therefore recharacterized the issues on appeal as above in order to comport with these awards of benefits.  

As a final initial matter, the Board acknowledges that the Veteran requested a hearing in his April 2013 substantive appeal, VA Form 9, respecting the left ulnar neuropathy issue.  However, the Veteran already provided testimony with respect to that issue in the June 2010 hearing before the undersigned, and as of this time he has not provided an explanation as to why an additional hearing is needed.  Consequently, the Veteran has availed himself of his right to a hearing before the Board and there is no prejudice to the Veteran in proceeding with adjudication as to the above issues at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased evaluation for left ulnar neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residual scar of the left ring finger is not shown to be painful or unstable, or to have an area greater than 6 sq. inches (39 sq. cm) throughout the appeal period.

2.  The Veteran's left ring finger is not shown to be ankylosed or amputated at any time during the appeal period.  

3.  Although the Veteran's left ring finger laceration residuals include a residual scar, limitation of motion, increased pain and limitation of motion due to repeated/repetitive use and flare-up, the decreased grip strength and dexterity of the left hand, and an angulation/hyperextension deformity of the DIP joint of the left ring finger, such residuals do not result in any ankylosis of or limitation of motion of any of the other individual digits or the thumb of the left hand, or otherwise impair the overall functioning of the Veteran's left hand.  

4.  Throughout the appeal period, the Veteran's left ring finger laceration residuals noted above more closely approximate to noncompensable limitation of motion and evidence of painful motion with x-ray evidence of osteoarthritis of the left ring finger.  


CONCLUSION OF LAW

The criteria for establishing an evaluation in excess of 10 percent for residuals of a laceration of the left ring finger post hyperextension injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5010, 5155, 5216-5223, 5227, 5230, 7801-7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2004, February and March 2006, August 2011, and May 2013.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA examinations in March 2005, April 2006, September 2010, September 2011, and June 2013 are adequate for rating purposes.  

The Board acknowledges that the increased evaluation claim for left ring finger laceration residuals was remanded by the Board in August 2010, in order for the AOJ to obtain a VA examination of the Veteran's laceration disability.  As noted above, VA examinations were obtained in September 2011 and June 2013.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As a final initial matter, the Board notes that while September 2011 and June 2013 VA examinations were obtained, the AOJ has not issued a supplemental statement of the case respecting the increased evaluation issue for the Veteran's left ring finger laceration residuals since those examinations.  Instead, the AOJ issued a November 2010 rating decision which purportedly closed the appeal of that issue as the full award of benefits was awarded when a separate evaluation for the Veteran's left ulnar neuropathy disability was awarded at that time.  The Board finds that the closing of that issue was in error as a schedular 100 percent evaluation was not awarded for the Veteran's laceration disability at that time, nor is there any evidence that the Veteran withdrew or otherwise indicated that he was satisfied with that award of benefits.  Consequently, the left ring finger laceration residuals issue is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although it appears that the AOJ did not substantially comply with the Board's instructions to readjudicate that claim following obtaining a VA examination, as instructed in the August 2010 Board remand, the left ring finger laceration residuals claim was, in fact, readjudicated by the AOJ following the June 2013 VA examination in a July 2013 rating decision.  Thus, the Board finds that there was substantial compliance with the Board's remand instructions.  See Stegall, supra.  

Additionally, the Board notes that the Veteran has submitted a waiver of original jurisdiction in November 2016 respecting all of the evidence of record since that July 2013 rating decision.  Consequently, the Board finds that it may proceed with adjudication of the left ring finger laceration residuals claim at this time and that any procedural defects in this case would be harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. § 4.45 (2016).

The Veteran filed his claim for increased evaluation on July 17, 2004; the Board has considered all of the evidence of evidence since July 17, 2003 in this decision.  See 38 C.F.R. § 3.400(o).  During the appeal period, the Veteran has been evaluated as 10 percent disabling for his residuals of a laceration of the left ring finger post hyperextension injury disability; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5227-5010.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the evidence of record, as discussed further below, demonstrates that the Veteran is right-handed.  Therefore, the Board finds that the Veteran's service-connected left ring finger is the minor joint group for rating purposes; the following Diagnostic Codes therefore reflect this as a minor joint group, where appropriate.

Under Diagnostic Code 5010, for ratings of traumatic arthritis, an evaluation in excess of 10 percent requires x-ray evidence of involvement for arthritis of 2 or more major or minor joints or joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  

Under Diagnostic Code 5227, ankylosis of the little or ring fingers is noncompensable.  Likewise, under Diagnostic Code 5230, any limitation of motion of the little or ring fingers is noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2016).  However, the rater is to also consider whether amputation is warranted and whether an additional evaluation for resulting limitation of motion of other digits or for interference of the overall function of the hand is proper.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.

Under Diagnostic Code 5155, amputation of the ring finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto warrants a 10 percent evaluation, and without resection (more than one-half the bone lost) warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155 (2016).  

Finally, under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Turning to the evidence of record, the Veteran's VA treatment records from July 2004 through April 2016 have been reviewed; none of those records demonstrate any complaints of or treatment for his left ring finger laceration residuals.  

Likewise, the Board has reviewed the Veteran's extensive private treatment records associated with the claims file.  Generally those records do not demonstrate any complaints of or treatment for the Veteran's left ring finger laceration residuals; those records generally are pertinent to the Veteran's bilateral shoulders and hips.  Dr. A.H.B., however, did indicate the presence of a chronic hyperextension deformity of the Veteran's distal interphalangeal (DIP) joint of the left ring finger due to injury in service in January 2006 treatment records.  

The Veteran filed his claim for increase on July 17, 2004.  He underwent a VA examination of his left ring finger in March 2005.  At that time, the Veteran reported he suffered a laceration of his left ring finger during military service that required suturing; he reported that he was left with a scar from that injury, which he felt was slightly disfiguring.  He reported he was unable to bend his ring finger well.  The examiner noted that the terminal part of the left ring finger was hyperextended.  He had difficulty with his seat belt due to the hyperextended distal phalanx.  He denied any treatment for his ring finger at that time.  He reported that his scar and limited mobility were constant and that he had underwent physical therapy in the past.  He reported difficulty in power gripping at time.  The Veteran reported that he was right-handed.  

On examination, the Veteran had a well-healed irregular scar that was 1.5 cm over the left ring finger proximal phalanx ventral aspect that was barely visible; the examiner noted it was "minimally disfiguring, flat and slightly hypopigmented (less than six square inches)."  It was not tender, and there was no tissue loss, ulceration or keloid formation.  There also was not any abnormal texture, instability, adherence, or limitation of motion due to the scar.  

Respecting motion of the left hand, the tips pf all of the Veteran's fingers could approximate the proximal palmar traverse crease except for the left ring finger; the gap for his left ring finger was 2.5 cm.  The examiner noted the Veteran's left hand had slightly weaker grip strength than the right hand.  Regarding the left ring finger, the range of motion of the DIP joint was limited by weakness, although it was not additionally limited by pain, fatigue, lack of endurance or incoordination after repetitive use.  The examiner noted that the weakness was a result of the injury to his flexor tendon.  He noted that the Veteran's left ring finger was hyperextended at the DIP joint, which resulted in no range of motion of the DIP joint; the proximal interphalangeal (PIP) and metacarpophalangeal (MP) joints had normal range of motion.  There was no pain noted with range of motion testing in the DIP, PIP or MP joints.  The examiner diagnosed the Veteran with status post left ring finger laceration with residual scarring and absent DIP flexion; the examiner reiterated that the DIP joint of his left ring finger was hyperextended and that his absent DIP flexion was due to a flexor tendon injury.  The examiner further concluded that the Veteran had limitations with power gripping, turning, twisting and prolonged typing as a result of his left ring finger laceration residuals.

The Veteran underwent another VA examination of his left ring finger in April 2006.  During that examination, the Veteran reported that he had dull pain in his left ring finger since injury in service; he also reported that the tip of his finger was hyperextended and that his ring finger cramped up when he tried to open jars or do something.  The Veteran reported he was right-handed.  

On examination, the Veteran's scar was somewhat V-shaped, on the lateral aspect of the PIP joint of the left ring finger; it was small, very hard to see, and was 1 cm by 0.1 cm.  It was level with the skin, non-tender and was hypopigmented but less than 6 sq. cm.  There was no keloid formation, instability, adherence, burn, ulceration, disfigurement, abnormal texture, loss of underlying tissue, or limitation of motion due to the scar.  

The Veteran could tie his shoe laces, fasten buttons and pick up and tear paper with both hands.  All of the fingers of his left hand could approximate the proximal transverse of the crease of his palm except the ring finger, which left a 0.5 cm gap; the thumb could oppose his fingers.  His hand strength was normal bilaterally.  The Veteran's left ring finger had normal range of motion of the left ring MP and PIP joints, but was limited to 60 degrees with pain at that point in the DIP joint.  The examiner noted his left ring finger was additionally limited by pain, but not by fatigue, weakness, lack of endurance or incoordination after repetitive motion or during flare-up, although the examiner indicated that he was unable to determine any additional functional loss in degrees due to pain.  X-rays of the left hand demonstrated early osteoarthritis in the DIP joint of the ring finger.  The examiner further noted that the left ring finger was hyperextended at possibly 15 degrees of extension versus 0 degrees when normal; when attempting to flex his DIP of his left ring finger, the Veteran was slightly less capable of flexing it completely.  The examiner concluded that it did not affect the Veteran's hand power appreciably and that it did not cause substantial problems with manual or day-to-day work.  The examiner also concluded that there were no functional limitations related to the Veteran's left ring finger laceration residuals.  

The Veteran testified in his June 2010 hearing that his left ring finger was hyperextended; he also testified that he had pain when it was not in the right position.  He stated he did not have strength in his left hand.  He reported that he treated that condition with Tylenol over the years, although he had never been prescribed medication.  The Veteran further indicated that he retired due to age and that he volunteered helping people with their resumes and getting back into the job market.  When he did work, however, he was in program management and the Veteran stated that his ring finger disability did not impact his ability to work in that profession or otherwise perform his volunteer job.  He did testify, however, that his ring finger disability did impact his ability to pursue a job in the field of electrical engineering, which he initially got his degree in, due to limitations in fine motor skills.  The Veteran further testified that he had constant, bearable pain in his left hand, although it increased with use.  He also stated that he was unable to wear his wedding ring on his left ring finger due to the injury.  The Veteran finally stated that his left hand grip was decreased in comparison with his right hand.  

The Veteran underwent another VA examination of his left ring finger in September 2010.  At that time, the Veteran reported dull pain in his left ring finger, which radiated to the base of his left hand; the pain was worse when sleeping.  He also reported having a constant hyperextension of his left ring finger.  His symptoms tended to be more pronounced he was grabbing or gripping objects, or exerting force with this left hand such as gripping a steering wheel.  The Veteran engaged in hand exercises at home, and reported that his severity was stable.  He also reported a decrease in hand strength, as well as limited motion, deformity and weakness; he denied a decrease in hand dexterity or history of hospitalization, surgery or neoplasms of the left hand.  The Veteran also reported that he was right-handed.

On examination, the Veteran had limitation of motion of his left ring finger, although there was no pain on range of motion noted.  Likewise, there was no pain or additional functional limitation of the left ring finger after repetitive use.  There was no amputation of the Veteran's left ring finger, nor was there ankylosis.  An angulation deformity of his left ring finger at the DIP joint, which was fixed at 12 degrees of hyperextension from the baseline position, was present.  The strength of the Veteran's left ring finger MP joint was normal, although he had reduced strength in flexion and extension of the DIP and PIP joints of that finger.  He did not have any decreased dexterity.  The examiner noted that the Veteran had reduced range of motion with flexion at the left DIP and PIP joints of the left ring finger, which was due to damage of the flexor tendon of that finger.  There was also slight discomfort noted on palpitation of the MP, DIP and PIP joints of that finger, although there was no swelling, inflammation, or pain on palpitation of the phalanges.  X-ray evidence showed no evidence of acute displaced fracture.  

The examiner noted that the Veteran was a retired program manager; he retired in 2004 due to age or duration of work.  The examiner noted that the Veteran was mildly impaired in his ability to do chores, shop, exercise, and participate in sports, recreation and travel due to his left ring finger laceration residuals; he was not impaired in his ability to feed, bathe, clothe, toilet, or groom himself.  The Veteran was also noted to have pain with gripping, particularly when driving.  The examiner concluded that the Veteran favored his right hand with all activities because of pain/weakness with prolonged/heavy use of his left hand.  

The Veteran additionally underwent VA examination in September 2011.  At that time, he reported pain, decreased strength, decreased dexterity, locking and stiffness of his left ring finger.  He denied any swelling.  He further reported having flare-ups as many as 4 times daily, which lasted for an hour.  During flare-up, the Veteran's pain level was 6 out of 10 and he experienced limitation of motion of his left ring finger and pain with flexion; his flare-ups were precipitated by physical activity and alleviated by rest.  The Veteran reported being right-handed, because that is the hand he wrote, ate and combed his hair with.  

On examination, the Veteran had a linear scar on the left ring finger which was 3 cm by 1 cm.  It was not painful on examination, and there was no skin breakdown, inflammation, edema, or keloid formation.  It was a superficial scar with no underlying tissue damage, it was not disfiguring, and it did not limit the Veteran's motion or otherwise impair his functioning.  

The Veteran did not have any muscle atrophy.  The Veteran's left hand had a decrease in strength when pulling, pushing and twisting and a decrease in dexterity during twisting.  There was a 5 degree angulation deformity of the left ring finger.  The Veteran was able to oppose his thumb with each finger of the left hand, including his ring finger, without any gap.  There was no evidence of pain on thumb motion.  The range of motion of the Veteran's left index, long and little fingers was normal.  Range of motion testing of the Veteran's left ring finger showed decreased range of motion in the DIP joint to 60 degrees; his PIP and MP joints had normal range of motion.  The examiner noted that the Veteran's left ring finger was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  There was no ankylosis of the left ring finger noted.  X-rays demonstrated old posttraumatic changes of the proximal aspect of the distal phalanx of the left ring finger.  

The examiner concluded that the Veteran's residuals of his laceration of his left ring finger were: a residual faint scar on the palmar aspect of his left ring finger; decreased dexterity with pulling and twisting of the left hand; decreased grip strength of his left hand; decreased range of motion in flexion of the DIP joint of his left ring finger; and, a 5 degree upward angulation deformity of the DIP joint of the left ring finger.  Those residuals did not affect the Veteran's occupational or daily functioning.  

Finally, the Veteran underwent a VA examination of his left ring finger and the residual scar in July 2013.  Regarding the scar, the examiner noted that the Veteran had a residual scar of the left ring finger; such was not of the trunk, head, face or neck.  The Veteran's scar was linear and was 1 cm in length; he did not have any superficial or deep non-linear scars.  The examiner noted that the Veteran's scar did not result in any limitation of function or any other physical findings, complications, conditions, signs or symptoms.  The Veteran's scar did not impact his ability to work.  

Regarding his left ring finger, the Veteran reported continued discomfort with movement, pain with cold weather, and weakness.  The examiner noted the Veteran was right-handed.  The Veteran also reported flare-ups that resulted in pain with overuse when lifting, grabbing or typing.  

On examination, the Veteran did not have a gap between the thumb pad and any fingers, nor was there any limitation of motion or painful motion evidenced during those ranges of motion or after repetitive use testing.  The examiner noted that there was less movement than normal respecting the Veteran's left ring finger, although no other functional impairment of the left hand was noted.  The Veteran's left ring finger was not ankylosed.  There was no pain on palpitation and his left hand strength was normal.  The Veteran did not use any assistive devices and the examiner noted that he would not be equally served by amputation with prosthesis.  The examiner stated that the Veteran's left ring finger disability did not affect his ability to work.  The examiner concluded that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the Veteran's left hand.  Finally, there was not objective evidence of additional range of motion limitation, although "to be fair this really cannot be adequately assessed in the clinical setting as the Veteran is not gripping a heavy object or typing for a prolonged period of time."  

Based on the foregoing evidence, the Board finds an evaluation in excess of 10 percent is not warranted for the Veteran's residuals of a laceration of the left ring finger post hyperextension injury.  

Respecting Diagnostic Codes 5010 and 5227, the Veteran has already been assigned a 10 percent evaluation for the noted noncompensable limitation of motion and evidence of painful motion with x-ray evidence of osteoarthritis of the left ring finger under Diagnostic Code 5010.  

An evaluation in excess of 10 percent under Diagnostic Code 5010 cannot be awarded in this case as the Veteran's left ring finger is a single minor joint group.  Moreover, there is no evidence of any occasional incapacitating exacerbations throughout the appeal period.  

Although the Board acknowledges the limitation of motion of the Veteran's left ring finger, such does not commensurate to a compensable evaluation.  Therefore, the assigned evaluation under Diagnostic Code 5010 is more favorable to the Veteran than evaluation under Diagnostic Code 5227.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5227.  

Likewise, the evidence throughout the appeal period does not demonstrate that the Veteran's left ring finger is ankylosed.  Nor is there any evidence that the Veteran's left ring finger was amputated at any time during the appeal period.  Consequently, evaluations under Diagnostic Codes 5230 and 5155 are not applicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5230.  
Turning to the residual scar, the Veteran's scar is not greater than 6 sq. inches (39 sq. cm), nor is there any evidence that the residual scar is either painful or unstable throughout the appeal period.  Consequently, although the Veteran has a residual scar, a separate compensable evaluation for that residual scar is not warranted based on the evidence of record at this time.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  

Furthermore, although the Board acknowledges that the Veteran is shown to have residuals of the left ring finger injury which include a residual scar, limitation of motion, increased pain and limitation of motion with repeated/repetitive use and flare-ups, decreased grip strength and dexterity, and an angulation/hyperextension deformity of the DIP joint of the left ring finger, the overall functioning of the Veteran's left hand is not shown to be affected by the Veteran's left ring finger laceration residuals.  

Specifically, those residuals do not affect the motion or result in ankylosis of the Veteran's other individual digits or thumb of his left hand such that evaluation under Diagnostic Codes 5216-5223 would be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 (2016).  

Furthermore, the Veteran's left ring finger laceration residuals were not shown to more closely approximate to being equally served by an amputation of his left ring finger, as noted by the most recent VA examiner in July 2013.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155.

In short, the Veteran's residual scar is not painful or unstable, nor is it greater than 6 sq. inches (39 sq. cm).  And although the Veteran has a residual scar, decreased grip strength and dexterity, limitation of motion of the left ring finger, increased pain and limitation of motion with repeated/repetitive use and flare-ups, and an angulation/hyperextension deformity of the DIP joint of the left ring finger, those symptoms do not result in any overall functional impairment that is not already contemplated by the Veteran's assigned 10 percent evaluation under Diagnostic Code 5010.  

Accordingly, the Board must deny an evaluation in excess of 10 percent for the Veteran's residuals of a laceration of the left ring finger post hyperextension injury based on the evidence of record at this time.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5010, 5155, 5216-5223, 5227, 5230, 7801-7804.  

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's left ring finger laceration residuals with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the criteria for the Veteran's left ring finger laceration residuals contemplates the residual scar of the left ring finger, limitation of motion of the left ring finger, increased pain and limitation of motion due to repeated/repetitive use and flare-up, the decreased grip strength and dexterity of the left hand, and an angulation/hyperextension deformity of the DIP joint of the left ring finger.  Additionally, the Veteran's disability is not unusual or exceptional in this case, as the symptomatology associated with his disability is such as would be expected with left ring finger laceration residuals present and the manifestations incumbent with that disability.  Moreover, there is no evidence of the need for frequent hospitalization or marked interference with employment as a result of his left ring finger laceration residuals.  For these reasons, as the rating schedule is adequate to evaluate that disability, referral for extraschedular consideration is not in order.  

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his left ring finger laceration residuals, nor does the Veteran assert at any point throughout the appeal period that he retired due to or that his left ring finger laceration residuals would prevent him from obtaining employment.  In fact, the Veteran is shown to have a vocational background in program management, where his ring finger disability did not affect his career, and he has participated in volunteer jobs after his retirement without any problems related to his left ring finger disability.  Since there is not any evidence of record that the Veteran's left ring finger laceration residuals causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a laceration of the left ring finger post hyperextension injury is denied.  





REMAND

With respect to the left ulnar neuropathy claim, the Veteran's last VA examination of that disability was in August 2013.  In November 2016, the Veteran submitted additional private treatment records, which included a private November 2016 electromyelogram (EMG) and nerve conduction study.  The Board notes that it is unable to interpret the results of that nerve conduction study, although it appears that study demonstrated a "rather significant degenerative pattern of the ulnar nerve."  

Consequently, it appears to the Board that the Veteran's left ulnar neuropathy disability may have worsened since the last VA examination, and in any case, medical interpretation of the results of the November 2016 EMG and nerve conduction study is necessary.  This issue must therefore be remanded in order to obtain another VA examination in order to adequately assess the current severity of the left ulnar neuropathy disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity). 

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from April 2016 to the present.

2.  Schedule the Veteran for a VA examination with an appropriate examiner so as to determine the current severity of his left ulnar neuropathy.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should note all of the symptomatology associated the left ulnar neuropathy disability.  The examiner must indicate whether such is more closely approximate to mild, moderate, or severe incomplete paralysis of the left ulnar nerve, or complete paralysis of the left ulnar nerve, which is noted as having a "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspaces and thenar and hypothenar eminences; loss of extension of ring and linger fingers cannot spread fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

The examiner should also specifically discuss the November 2016 EMG and nerve conduction study to include interpretation of the findings of that study.  The examiner should also discuss the Veteran's lay statements regarding the severity of his symptomatology, as well as any other pertinent evidence of record, including any previous VA examinations and those examiners' findings and conclusions.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of the left ulnar neuropathy associated with left ring finger laceration.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


